679 F. Supp. 7 (1988)
STREIFF JEWELRY COMPANY, INC., a Florida corporation, Plaintiff,
v.
UNITED PARCEL SERVICE, an Ohio corporation, Defendant.
No. 86-0251-CIV.
United States District Court, S.D. Florida.
March 1, 1988.

ORDER WITHDRAWING AND VACATING PRIOR OPINION AND DISMISSING CAUSE
SPELLMAN, District Judge.
Upon consideration of the settlement by the parties, it is hereby,
ORDERED AND ADJUDGED that this Court's prior Memorandum Opinion and Order Denying Motion for Summary Judgment entered in the above-named case on September 9, 1987, 670 F. Supp. 341, is withdrawn and vacated.
It is further
ORDERED AND ADJUDGED that this cause is dismissed with prejudice, each party to stand responsible for its own costs and attorneys' fees.